Appeal from a judgment of the Supreme Court (Egan, Jr., J), entered August 3, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging an August 2004 determination of the Board of Parole denying his request for parole release. Supreme Court subsequently dismissed the proceeding and petitioner appealed. On August 22, 2006, after he filed his appeal, petitioner reappeared *1107before the Board and his request for parole release again was denied. In light of this, the appeal must be dismissed as moot (see Matter of Rivera v Travis, 8 AD3d 716, 716-717 [2004]).
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.